Macrae, Justice;
This is a petition for a re-hearing of this cause, which has beets filed since the last term of this Court, and the question arises whether this application can be entertained in view of the 24th Rule' of this Court, which provides that “ re-hearings must be applied for by petition in writing within fifteen days after the judgment or decree/7 and that “ the Court will consider the petition without argument,’7 &c. This rule is analagous to that which regulates motions for new trials which requires that every such motion shall be made within the Term at which the cause has been tried, in which such motion is proposed to be made. In the opinion of this Court, the 24th Rule clearly contemplates the filing of a petition for a re-hearing before the expiration of the term at which the decision of the case is had. This is the general rule in all cases of motions to be made before a Court in reference to a case depending before it.— After the term, as a general rule, the Court cannot exercise power or control over a Cause which has been determined, further than to perfect and carry out its judgment by orders correcting errors apparent in the proceedings, or similar errors.
It is therefore considered .and ordered that this case be stricken from the docket»